Citation Nr: 1614962	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error in a November 2001 rating decision.  

2.  Whether there was clear and unmistakable error in a May 2003 rating decision.  

3.  Entitlement to an effective date earlier than February 14, 2011, for a 50 percent rating for major depressive disorder with alcohol abuse.

4.  Entitlement to an effective date earlier than February 14, 2011, for a 10 percent rating for Achilles tendonitis, right foot.  

5.  Entitlement to an effective date earlier than February 14, 2011, for a 10 percent rating for Achilles tendonitis with hallux rigidus, left foot.  

6.  Entitlement to an increased rating for major depressive disorder with alcohol abuse, currently rated as 50 percent disabling.  

7.  Entitlement to an increased rating for degenerative disc disease lumbosacral spine (formerly lumbar strain), currently rated as 40 percent disabling.  

8.  Entitlement to an increased rating for Achilles tendonitis, right foot.

9.  Entitlement to an increased rating for Achilles tendonitis with hallux rigidus, left foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2000 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2002 to December 2015.  

The issues of increased ratings for depression, degenerative joint disease, lumbar spine, Achilles tendonitis, right foot, and Achilles tendonitis with hallux rigidus, left foot, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final rating decision issued in November 2001, the RO denied service connection for bilateral foot pain; granted service connection for a lumbar strain and assigned a 20 percent rating; granted service connection for fracture, left great toe and assigned a noncompensable rating; granted service connection for Achilles tendonitis and assigned a 10 percent rating; and granted service connection for depression with secondary personality disorder and assigned a 10 percent rating.  

2.  The November 2001 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

3.  The Veteran's claim for an increased rating for his lumbar spine disability was received by the RO on January 31, 2003; no communication received prior to January 31, 2003, can be reasonably construed as a claim, formal or informal, for these disabilities.  

4.  In a final rating decision issued in May 2003, the RO denied assigned a 40 percent rating for degenerative disc disease lumbar spine (formerly lumbar strain), effective January 31, 2003.  

5.  The May 2003 rating decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

6.  In a final decision issued in December 2004, the RO denied an increased rating for bilateral Achilles tendonitis and fracture, left great toe.  

7.  The Veteran's claim for increased ratings for depression, bilateral Achilles tendonitis, and fracture, left great toe was received on February 14, 2011; no communication received prior to February 14, 2011, can be reasonably construed as a claim, formal or informal, for these disabilities.  


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

2.  Clear and unmistakable error was not found in the November 2001 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

3.   The May 2003 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

4.  Clear and unmistakable error was not found in the May 2003 rating decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).

5.  The December 2004 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

5.  The criteria for an effective date earlier than February 14, 2011, for a 50 percent rating for major depressive disorder with alcohol abuse have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

6.  The criteria for an effective date earlier than February 14, 2011, for a 50 percent rating for a 10 percent rating for Achilles tendonitis, right foot have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

7.  The criteria for an effective date earlier than February 14, 2011, for a 10 percent rating for Achilles tendonitis with hallux rigidus, left foot, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  

In regards to the Veteran's claim based on CUE, the VCAA does not apply.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  The Court in Livesay held that CUE claims are not conventional claims, but rather are requests for revisions of previous decisions.  A claim of CUE is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to the Veteran's CUE claim.

In regards to the Veteran's claim for earlier effective dates not based on CUE, these notice requirements were accomplished in a letter dated March 2011.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file and the Veteran has not contended otherwise.


The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

CUE 

General Legal Criteria

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo, 6 Vet. App. 40, 44.

November 2001 Rating Decision

The November 2001 rating decision denied service connection for bilateral foot pain; granted service connection for a lumbar strain and assigned a 20 percent rating; granted service connection for fracture, left great toe and assigned a noncompensable rating; granted service connection for Achilles tendonitis and assigned a 10 percent rating; and granted service connection for depression with secondary personality disorder and assigned a 10 percent rating.  

The Veteran was notified of this decision by way of a letter dated November 21, 2001.  The Veteran did not appeal this decision.  In April 2002, the RO received additional service medical records.  In a May 2002 rating decision the RO concluded that the additional service medical records did not show that any adjustments were warranted.  The Veteran was notified of this decision by way of a letter dated May 24, 2002.  The Veteran did not appeal this decision and the November 2001 and May 2002 rating decisions became final.  38 U.S.C.A. 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

Bilateral Foot Pain

The Veteran contends that he was denied service connection because the rating specialist "erroneously determined this condition neither occurred in nor was caused by service yet in contradiction stated separation examination of fracture, left hallux and Achilles' tendinitis will be made".  See February 2011 claim.  

At the time of the November 2001 rating decision, service connection was warranted when the facts, showed by evidence, established that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated herein.  38 C.F.R. § 3.303 (2001).  

Turning to the evidence of record at the time of the November 2001 rating decision, the Veteran's service treatment records show that the Veteran was treated for heel pain and diagnosed with Haglund's deformity.  

The Veteran was afforded a VA examination in August 2001.  The Veteran denied bilateral foot pain.  After physical examination of the feet, the examiner noted that the Veteran had flat feet, bilaterally, with poor Achilles' tendon alignment with both weight bearing and non-weight bearing.  The examiner diagnosed moderate bilateral pes planus with hind foot valgus.  

The November 2001 rating decision noted that on VA examination, the Veteran denied foot pain.  The RO also assigned separate evaluations of fracture, left hallux and Achilles' tendinitis and included the diagnoses of moderate bilateral pes planus with hind foot valgus in the evaluation of the Veteran's bilateral Achilles tendonitis.  

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's November 2001 rating decision with respect to the denial of service connection for bilateral foot pain.  Specifically, in determining that service connection for bilateral foot pain was not warranted, the November 2001 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In regards to the Veteran's contentions, it appears that the Veteran is essentially disagreeing with the way the RO weighed the evidence at the time of the November 2001 rating decision, and as noted above, this cannot form the basis of a CUE claim.  See Russell, 3. Vet. App. at 313-14.  

Accordingly, the claim for CUE in the November 2001 rating decision's denial of service connection for bilateral foot pain must be denied for the aforementioned reasons.




Lumbar Strain

The Veteran contends that the RO erred in denying him a rating in excess of 20 percent for his lumbar spine disability because the medical evidence shows his injury warranted a 40 percent rating; the RO failed to properly evaluate the disability under the appropriate diagnostic codes; and VA treatment records dated May 2004 to July 2004 and January 24, 2011 establish a 100 percent rating for his low back disability.  The Veteran also asserted that reasonable doubt was not applied.  See February 2011 claim.  

The November 2001 rating decision assigned a 20 percent rating under diagnostic code 5295-5292.  At the time of the November 2001 rating decision, under diagnostic code 5292, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine and a 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001). 

At the time of the November 2001 rating decision, under diagnostic code 5295, a 20 percent rating was warranted for muscle spasm on extreme forward bending, unilateral loss of lateral spine motion in a standing position; and a 40 percent evaluation was warranted for severe; listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

Additionally, rating factors for a disability of the musculoskeletal system included functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206.

Turning to the evidence of record at the time of the November 2001 rating decision, a January 2001 service treatment record shows that the Veteran was treated for low back pain with onset secondary to prolonged heavy lifting of inventory.  The Veteran described 7/10 paratevertebral muscle spasms.  The Veteran reported that his back felt tight and he tried to loosen it up to feel better.  The physician noted that the Veteran had increased coccyx pain.  On physical examination the Veteran was 2+ at L4 to S1.  The physician diagnosed a lumbar strain.  

Another January 2001 service treatment record shows that the Veteran was again treated for low back pain.  The physician noted that the Veteran was placed on quarters for 24 hours and medicated.  The Veteran reported that the pain radiated to his tail bone.  The Veteran reported sharp intermittent pain 5/10.  The Veteran reported that aggravating factors included moving to the left side.  The Veteran reported that alleviating factors included not moving to the left side.  The Veteran was negative for weakness in legs and there were no radicular symptoms.  The examiner diagnosed myofascial pain.  

A March 2001 service treatment record shows that the Veteran was treated for back pain.  The Veteran reported that on a daily basis his back pain was 6/10 and at its worse it was a 10/10.  The Veteran reported that he had sharp pain when moving around.  The Veteran reported that lying down helped the pain.  The Veteran denied pain, numbness or tingling in either leg.  On physical examination the Veteran's posture was normal, his gait antalgic, and his reflexes normal.  The Veteran's strength was 5/5 and his range of motion was within normal limits.  The Veteran was tender to palpation.  The Veteran had positive waddles and increased pain care of light touch.  Single leg raise and axial were noted as good.  

A March 2001 service treatment record shows that the Veteran was treated for low back pain after falling down the stairs.  The Veteran reported that when he moved around he got sharp pain.  The Veteran was negative for "rad PN".  The Veteran was tender to palpation but edema and ecchymosis.  

The Veteran was afforded a VA examination in August 2001.  The Veteran reported that he had pain in the lower back on the left more than the right.  He also had weakness, fatigue, lack of endurance and stiffness.  This flared up on and off on a daily basis and it was uncomfortable.  It was aggravated just by leaning over to tie his shoelaces. It was relieved by rest and avoiding aggravating activities.  He was on no medications and had no surgeries for this condition.  The Veteran was able to brush his teeth, dress himself, shower cook, vacuum, walk, drive a car, shop, take out the trash, push a lawnmower, climb stairs, and garden.  The Veteran's posture was normal.  His gait was normal and he did not have any limited function of standing or walking.  The examiner noted that the Veteran's low back disability had a mild to moderate effect on his usual occupation.  

Examination of the lumbar spine showed no muscle spasm, weakness or tenderness to palpation.  Straight leg raise test was negative, bilaterally.  There was pain at 55 degrees of flexion and 35 degrees of extension.  There was no pain at the end of active range of motion with right and left rotation.  Range of motion of the lumbar spine was additionally limited by pain.  On range of motion testing, flexion was 0 to 65, extension was 0 to 40, right lateral rotation and left lateral rotation were 0 to 45, right rotation was 0 to 25 and left rotation was 0 to 55 degrees.  The Veteran's neurologic examination was normal.  There were no medical records provided for review at this time.  The examiner diagnosed mild diffuse spondylosis without degenerative disc space disease.  The examiner noted that the condition had a mild effect on his daily activities with a mild to moderate effect on his usual occupation therefore he is looking for a desk job.  

The November 2001 rating decision noted the above medical evidence and found that the Veteran's symptoms warranted a 20 percent rating.  

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the November 2001 rating decision with respect to the assignment of a 20 percent rating for a lumbar strain.  Specifically, the November 2001 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In regards to the Veteran's assertion that the RO failed to properly evaluate the disability under the appropriate diagnostic codes, the Board again notes that to claim clear and unmistakable error on the basis that the previous adjudication improperly evaluated the evidence can never rise to the stringent definition of clear and unmistakable error.  The Board also acknowledges the Veteran's reference to treatment records dated 2004 and 2011.  However, this evidence came into existence after the November 2001 rating decision and therefore also cannot form the basis for CUE.  Finally, the Board also acknowledges the Veteran's assertions that the RO did not apply reasonable doubt in the November 2001 rating decision.  However, the reasonable doubt doctrine applies only to a weighing of evidence and therefore does not apply to CUE claims.

Accordingly, the claim for CUE in the November 2001 rating decision in regards to the assignment of a 20 percent rating for a lumbar strain must be denied for the aforementioned reasons.

Residuals Fracture, Left Great Toe

On his February 2011 claim, the Veteran stated that the VA denied him a higher rating for his left great toe because the November 2001 rating decision found no current pathology and the VA denied the benefit of the doubt because the preponderance of the evidence was unfavorable.  

The November 2001 rating decision assigned a noncompensable rating under Diagnostic Code 5284 for other foot injuries.  At the time of the November 2001 rating decision a 10 percent rating was warranted for moderate foot injuries; a 20 percent rating was warranted for moderately severe foot injuries; and a 30 percent rating was warranted for severe foot injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  A note to Diagnostic code 5284 instructed that actual loss of use of the foot should be rated as 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2001).  

Additionally, the provisions under 38 C.F.R. §§ 4.40, 4.45 and DeLuca also applied.  

Turning to the evidence of record, a May 2001 service treatment record shows that the Veteran was treated for a possible big toe fracture after playing soccer.  The Veteran reported that his pain was an eight and radiated up his foot.  On physical examination the Veteran was positive for ecchymosis, edema, pain with movement, and pain with involuntary movement.  The Veteran also had tenderness to palpation and decreased range of motion.  The Veteran was diagnosed with fracture left great toe.  

Another May 2001 service treatment record shows that the Veteran's was treated for pain in the left big toe.  The Veteran reported his pain was 7/10 and that he had difficulty running, walking and decreased range of motion.  The physician noted that the Veteran was placed on profile for seven days.  The physician diagnosed fracture left hallux.  

The Veteran was afforded a VA examination in August 2001.  The Veteran reported that he had no surgeries, medications or other treatments for this condition.  The examiner noted that the Veteran was asymptomatic.  On examination of the feet, there were no signs of abnormal weight bearing on the feet or shoes.  The examiner noted that the Veteran did not require any assistive devices.  The Veteran had flat feet, bilaterally, with poor Achilles' tendon alignment with both weight bearing and non-weight bearing.  He had five degrees of valgus.  This was not correctable by manipulation.  The examiner noted that there were no other malalignments of the forefeet or mid feet.  Examination of the feet was otherwise within normal limits.  There were no skin abnormalities or deformities.  There was no hallux valgus.  The Veteran did not require any shoe inserts, corrective shoes, arch supports or foot supports.  Foot x-rays revealed moderate bilateral pes panus with hind foot valgus.  The remaining bone structure of each foot was unremarkable in appearance.  The examiner diagnosed moderate bilateral pes planus with hind foot valgus and otherwise normal assessment of the feet.  The examiner noted that Veteran denied bilateral foot pain.  The examiner noted that there was no pathology to render a diagnosis.  

The November 2001 rating decision noted the above evidence and assigned a noncompensable rating.  
In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's November 2001 rating decision with respect to the assignment of noncompensable rating for residuals of a left great toe fracture.  That is, in determining a compensable rating was not warranted, the November 2001 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In regards to the Veteran's assertions, the Board again finds that the Veteran is essentially disagreeing with the way the evidence of was weighed at the time of the November 2001 rating decision.  However, as stated above, such a disagreement does not rise to the level of CUE.   

Accordingly, the claim for CUE in the November 2001 rating decision in regards to the assignment of a noncompensable rating for residuals of a fracture of the left great toe must be denied for the aforementioned reasons.

Bilateral Achilles Tendonitis

On his February 2011 claim, the Veteran asserted that the rating specialist failed to state why a higher rating was not warranted and quoted form the following from the rating decision: "service medical record show left ankle pain and assessed Achilles' tendonitis in 12-00; VA exam diagnosed Achilles' tendinitis, right.  Objective date however stated: The Veteran has flat feet, bilaterally, with poor Achilles tendon alignment with both, weight bearing and non-weight bearing; this appears to involve both Achilles tendons and is shown soon after service, service connection is granted for both.  Further stated that the Veteran cannot run; this appears to represent pain on motion".

The November 2001 rating decision assigned a 10 percent rating under Diagnostic Code 5024, for tenosynovitis.  At the time of the November 2001 rating decision, diagnostic code 5024 instructed that the diseases under diagnostic codes 5013 through 5024 be rated on limitation of motion of affected parts, as arthritis, degenerative, except gout which will be rated under diagnostic code 5002.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2001).  

Additionally, the provisions under 38 C.F.R. §§ 4.40, 4.45 and DeLuca also applied.  

Turning to the evidence of record, a December 2000 service treatment record shows that the Veteran was treated for left ankle pain for the prior week and a half.  The Veteran had difficulty walking and running.  The Veteran had pain on the Achilles.  The Veteran described the pain as sharp.  The Veteran's gait was normal and there was no edema or ecchymosis.  Motor strength was 5/5.  The Veteran's Achilles tendon was tender to palpation.  The examiner diagnosed left ankle tendonitis.  

The Veteran was afforded a VA examination in August 2001.  The Veteran reported that he had Achilles tendinitis on the right when he runs.  He had no symptoms with standing, walking or at rest.  He reported he did not take medications and had no surgeries or other treatments for this condition.  The Veteran reported that it was better with rest and avoidance of ruining.  The Veteran had flat feet, bilaterally, with poor Achilles' tendon alignment with both weight bearing and non-weight bearing.  He had five degrees of valgus.  For the Veteran's Achilles tendinitis right the examiner noted that the condition had a mild effect on his usual occupation and daily activities and he had to avoid running.  

The November 2001 rating decision noted the above evidence.  Specifically, the November 2001 rating decision noted that the service medical records showed left ankle pain and assessed Achilles' tendonitis and the VA examination diagnosed Achilles' tendinitis, right.  The RO noted that the objective data, however, stated "The veteran has flat feet, bilaterally, with poor Achilles tendon alignment with both weight bearing and non-weight bearing."  The rating decision concluded that as this appeared to involve both Achilles' tendons and is shown soon after service, service connection is granted for both.  The rating decision also noted that it was further stated that the Veteran could not run.  The rating decision concluded that this appears to represent pain on motion and resolved reasonable doubt in favor of the Veteran and assigned a 10 percent rating.  

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's November 2001 rating decision with respect to the assignment of a 10 percent rating for bilateral Achilles Tendonitis.  That is the Board finds that the November 2001 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In regards to the Veteran's assertions, the Board again finds that the Veteran is disagreeing with the way the evidence of was weighed at the time of the November 2001 rating decision which does not rise to the level of CUE.

Accordingly, the claim for CUE in the November 2001 rating decision in regards to the assignment of a 10 percent rating for bilateral Achilles tendonitis must be denied for the aforementioned reasons.

Depression with Secondary Personality Disorder

The Veteran contends that the evidence at the time of the November 2001 rating decision warranted a 70 percent rating.  Specifically, the Veteran points to February 2001 and April 2001 service treatment records.  See February 2011 claim.  

The November 2001 rating decision assigned a 10 percent rating under Diagnostic Code 9434 for major depressive disorder.  At the time of the November 2001 rating decision a 10 percent rating was warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2001).  

A 30 percent rating was warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating was warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating was warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating was warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.   Id.  

Turning to the evidence of record, an April 2001 service treatment record shows that the Veteran was treated at the emergency room for evaluation of suicidal ideation.  The Veteran reported that he was suicidal and depressed.  The Veteran reported that he constantly felt that he could not meet his parents' or the 82nd Airborne's standards.  The Veteran reported that the night before he drank nine beers and three to four shots of liquor and was arrested for a DUI.  The NCOIC took him home from the police station and brought him to the ER when he overheard the Veteran telling his mother over the phone that he was going to kill himself.  The Veteran admitted to suicidal ideation with a plan of stabbing himself in the stomach.  He reported he had also intermittently thought of suicide for the past month and over the past week considered killing himself by alcohol poisoning and medical overdose.  The physician noted that he had no suicidal ideation at the time of the examination but stated he had decided he could not stay in the Army or suicidal ideation would recur.  The Veteran reported that he will feel like a failure if he is discharged but states "it's not for me" and relation to the Army.  

On mental status examination he was fairly groomed in hospital garb.  He demonstrated no psychomotor agitation or retardation.  He did demonstrate good eye contact.  Thought process was linear, often over inclusive.  Thought content was negative for current suicidal ideation or homicidal ideation.  He denied any delusions and any auditory or visual hallucinations.  His mood was "feel OK, talking to everybody".  His affect was mildly anxious, asking if he was in trouble.  The physician noted that he was often time inappropriate bright and smiling frequently.  He was alert and oriented by four.  His memory function was intact and he had a good fund of knowledge.  His insight was poor to fair.

The physician noted that during the hospitalization, his depressive symptoms completely resolved and chronic character pathology was identified as manifested by marked impulsivity, mood lability, and anger dyscontrol.  The Veteran maintained that he did want out of the Army and all his symptoms of depression and suicidal ideation were directly correlated to continued military enlistment.  This information was related to his command that was supportive of administrative separation.  The Veteran insisted this be the case and brightened extremely finding out that administrative separation would be the recommendation going forward.  No medications were initiated during the hospitalization.  Significant alcohol history was identified meeting criteria for abuse as manifest by his continued use despite recurrent interpersonal problems.  The Veteran was discharged on April 24, in stable condition to the care of his command.  Discharge mental status evaluation revealed he was alert and oriented by four.  He was in no apparent distress.  There was no evidence of an ongoing thought disorder or affective lability.  Thought process was linear and goal directed.  Thought content was negative for suicidal or homicidal ideation.  Mood was good.  Affect was congruent and reactive.  Insight and judgment were within normal limits.  The discharge diagnosis was alcohol abuse and personality disorder not otherwise specified.  

An April 2001 mental health evaluation shows that the Veteran's behavior was appropriate he was alert and his mood and affect were "fine right now" congruent and reactive.  His thinking process was linear and he denied suicidal or homicidal ideation and his memory was within normal limits.  The Veteran was diagnosed with alcohol abuse, adjustment disorder with mixed disturbance of emotions and conduct and personality disorder.  The Veteran's immediate potential for self-harm or harm to others and AWOL was moderate.  The physician noted the following precautions : "soldier should be considered potentially dangerous to self and closely monitored by unit personnel; soldier should not have access to weapons/ammo on or off post and command is encouraged to conduct a health and welfare inspection to insure the soldier is not in possession of these items; soldier should not consume alcoholic beverages and command is advised to issue an order forbidding any use on or off post of alcohol; soldier should be immediately moved into the barracks and required to check in with the CQ or other Command designate at regular intervals; no live fire or airborne operations for 30 days".  

The Veteran was afforded a VA examination in August 2001.  The Veteran reported that within the past year he was always sleeping and feeling depressed.  He did not have a social life.  He felt he was not good enough for the Army.  It seemed that no matter how hard he tried, he did not do well at his work.  He stated that he was the one always making mistakes, even though "it wasn't me".  He was always angry every day.  The symptoms occurred every day from January to June 2000.  He stated that he had no remission.  Some of the symptoms that he described prior to August 28, 2001, included decreased interest, fatigue and decreased appetite.  He was isolating himself and having suicidal thoughts with plans while in the Army.  The plans were that when he jumped from a plane with his parachute, he would turn something on his parachute so it would not open up and he could kill himself that way.  He thought that he perhaps might overdose, as well.  He stated that he did make an attempt to overdose, but did not carry through with it.  He is not on any medications at this time.  He was seen prior to discharge by a military physician.  He stated he never received any psychotherapy, but he did go to group therapy one time a week for almost the entire year.  He reported that he has been unemployed since he left the service in June 2001.  He stated that he was going to start looking for a job fairly shortly, but it is going to be a temporary job, as he wants to start school in January to study business.  He stated there are no major changes in his daily activities since he developed his condition and there were no major social function changes since he developed his condition.  His alcohol and illegal substance history consisted of beer.  He stated he drank one Miller Lite beer once a week.  He reported that he had never had any problems with the law.

On mental status examination his grooming was excellent.  He was casually dressed.  He made good eye contact.  He was able to establish rapport with the examiner and he was very cooperative.  He was also curious about all the things that were said and how birth order and having a very strict father who is very critical could affect relationships in the future.  He denied any impairment of thought processes or communications.  He denied delusions, hallucinations or their persistence.  He denied inappropriate behavior.  He stated that at the present time, he did not have any suicidal or homicidal thoughts and he has not had any since he got back home in June 2001.  His personal hygiene was excellent.  He was oriented times four.  He was able to remember three of four objects after one minute and three of four objects after three minutes.  He was able to name the presidents of the United States beginning with George W. Bush and going back to Ronald Reagan.  He was able to do serial 7s, beginning with 100 and going back to 72 without any mistakes.  He was able to do similarities, stating that an apple and orange are fruit and a dog and a whale are animals.  

His judgment was good.  When asked what he would do if he found a stamped, sealed, and addressed enveloped on the ground, he stated that he would put it in the mailbox.  When asked if he were in a building and heard someone yell "Fire!" he said the first thing he would do is look for a fire alarm, then try to get everyone together and get them out of the building and then get out himself.  He was able to do proverbs.  When asked to interpret the proverb, "two heads are better than one", he stated that two people can work together and use their different ideas to solve problems.  When asked to interpret the proverb "Don't cry over spilled milk", he stated that you should not cry over small mistakes that you can do nothing about.  He was given digits forward and five digits backward and he made one mistake going backward.  He was able to add, subtract, multiply and divide.  He was able to spell "world" forward and backward.  He was able to state the days of the week backward.  He denied any obsessive or ritualistic behavior that interfered with routine activities.  His rate and flow of speech was relevant, logical, coherent and goal-directed.  He stated that he had never had a panic attack.  He did not appear depressed in his mood, but he stated that he did have a lot of anxiety.  He denied any problems with impaired impulse control.  He stated that he had no difficulty sleeping and usually sleeps around seven to eight hours per night.  When asked if there were any other symptoms he had that he felt he should bring up, he said, "no".  The examiner diagnosed depression not otherwise specified in remission and assigned a GAF score of 65.  

The November 2001 rating decision noted the above evidence and concluded that a 10 percent rating was warranted.  

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's November 2001 rating decision with respect to the assignment of a 10 percent rating for the Veteran's depression.  Specifically, the November 2001 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In regards to the Veteran's assertion that his service treatment records warrant a 70 percent rating, the Board finds that it is apparent that the adjudicators reviewed the service treatment records in making a determination as to the disability rating assigned.  As such, the Veteran is again claiming CUE based on the evaluation of the evidence by the RO.  However, as noted above disagreement with how a prior adjudication evaluated the facts does not establish CUE.  
Accordingly, the claim for CUE in the November 2001 rating decision in regards to the assignment of a 10 percent rating for depression with secondary personality disorder must be denied for the aforementioned reasons.

May 2003 Rating Decision

The May 2003 rating decision assigned a 40 percent rating for degenerative disc disease lumbar spine (formerly lumbar strain), effective January 31, 2003.  The Veteran was notified of this decision by way of a letter dated May 30, 2003.  The Veteran did not appeal the decision and the rating decision became final.  

Rating

The Veteran contends that the RO erred in denying him a rating in excess of 20 percent for his lumbar spine disability because the medical evidence shows his injury warranted a 40 percent rating; the RO failed to properly evaluate the disability under the appropriate diagnostic codes; and VA treatment records dated May 2004 to July 2004 and January 24, 2011 establish a 100 percent rating for his low back disability.  The Veteran also asserted that reasonable doubt was not applied.  See February 2011 claim.  

The May 2003 rating decision assigned a 40 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5293-5292.  At the time of the May 2003 rating decision, under diagnostic code 5293 for intervertebral disc syndrome a 40 percent rating was warranted for severe intervertebral disc syndrome with recurring attacks with intermittent relief. A 60 percent was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

At the time of the May 2003 rating decision a 40 percent rating was warranted for severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  A rating in excess of 40 percent was not warranted under diagnostic code 5292.  

Additionally, the provisions under 38 C.F.R. §§ 4.40, 4.45 and DeLuca also applied.  

Turning to the evidence of record, a November 2002 VA treatment record shows that the Veteran was treated for chronic low back pain radiating down his left leg.  The Veteran reported that he took Tylenol for the pain.  The Veteran was diagnosed with, in relevant part, back pain and radiculopathy.  

A January 2003 VA treatment record shows that an MRI revealed L5 nerve root impingement.  The Veteran was diagnosed with radiculopathy.  

The Veteran was afforded a VA back examination in April 2003.  He described a constant left lumbar pain graded 7/10 which he reported increased with sitting more than two to three minutes, twisting, turning bending or lifting more than 20 pounds even properly, driving more than 30 minutes, and causing him difficulty with sleeping and making it impossible for him to lie supine for any amount of time.  He reported he was unsure as to whether he has difficulty with stairs.  He reported standing was no problem.  He reported that he experienced an occasional "tingling" to the whole left leg and foot which lasted between eight and nine seconds and resolved with "staying still".  He reported that this occurred approximately two times per week.  He denied other exacerbation by coughing or sneezing.  He further denied any bowel or bladder changes associated specifically with this problem.  His treatment had been only with medications including Ultram and Tylenol but no injections or surgery, bracing, hospitalization, or therapy, although he is currently scheduled for a rehabilitative, medicine evaluation.  He reported he had lost no days from work or school in the last year, specifically because of his back complaint.  The examiner noted that he observed the Veteran ambulate into the clinic without external supports or assistance.  There was no evidence of an antalgic gait.  

Examination of the back showed the spine to be midline and without pelvic obliquity.  The cervical, thoracic, and lumbar curves were preserved.  He was tender in the midline to the left lumbar area at the lumbosacral junction, but nontender at the sciatic notches or SI joints.  He was noted to have significant paravertebral muscle spasm in the left lumbar area which increased with active range of motion and especially active range of motion against resistance.  His active range of motion evaluation showed forward flexion to 45 degrees and extension to 5 degrees.  Lateral bending was 0 to 15 to the left and 0 to 20 to the right.  Rotation was 0 to 20 to the left and 0 to 25 to the right.  He was noted to have significantly decreased and guarded range of motion when getting undressed/dressed and moving about the examination room and especially with tying his shoes.  Heel-toe walking was guarded but intact, with him experiencing lumbar discomfort primarily with heel walking.  Straight leg raising at 50 degrees on the left elicited left lumbar to buttock pain with crossed straight leg raising to 75 degrees eliciting similar discomfort to the left.  Goldthwait test was unobtainable.  Patrick test on the left again elicited left lumbar discomfort but no radicular symptoms.  Pelvic rock and Hoover tests were both negative.  Lasegue's on the left was equivocal.  Lower extremity active range of motion was guarded but essentially intact.  Motor strength for the lower extremities was graded 5/5 throughout.  Deep tendon reflexes were 2+ and symmetrical for the lower extremities and distal circulation and sensation appeared to be intact.  X-ray of the lumbosacral spine dated November 13, 2002, showed degenerative disc changes at multiple levels.  Review of an MRI dated December 18, 2002, showed disc bulges L3 through L5 with an L5-S1 "protrusion" with left L5 nerve root compression.  The examiner diagnosed degenerative disc disease lumbosacral spine, with MRI-confirmed L5-S1 disc protrusion and left L5 root compression without objective evidence of lower extremity radiculopathy but with objective evidence of paravertebral muscle spasm.

The May 2003 rating decision noted the above evidence and assigned a 40 percent rating.  

In reviewing all of the evidence on file, the Board finds no clear and unmistakable error of fact or of law in the RO's November 2001 rating decision with respect to the assignment of a 20 percent rating for a lumbar strain.  That is, the Board finds that in determining a higher rating for a lumbar strain was not warranted, the November 2001 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  

In regards to the Veteran's assertion that the RO failed to properly evaluate the disability under the appropriate diagnostic codes, the Board again notes such a claim does not rise to the level of CUE.  The Board also acknowledges the Veteran's reference to treatment records dated 2004 and 2011.  However, this evidence came into existence after the May 2003 rating decision and therefore, cannot form the bases for CUE.  Finally, the Board also acknowledges the Veteran's assertions that the RO did not apply reasonable doubt in the May 2003 rating decision.  However, the reasonable doubt doctrine applies only to a weighing of evidence and therefore does not apply to CUE claims.

Accordingly, the claim for CUE in the November 2001 rating decision in regards to the assignment of a 20 percent rating for a lumbar strain must be denied for the aforementioned reasons.

Effective Date

The Veteran contends that the RO erred in assigning an effective date of January 31, 2003, for the grant of a 40 percent rating for degenerative disc disease (formerly lumbar spine).  See February 2011 claim; see also August 2011 notice of disagreement.  

The Board again notes that the May 2003 rating decision is final.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only a request for revision based on CUE can result in the assignment of an effective date earlier than the date of a final decision).

The statute governing effective dates provides that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim to reopen, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application therefore.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For presumptive service connection purposes, the effective date is the date entitlement arose, if the claim is received within one year after separation from active duty; otherwise, the date of receipt of claim, or date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2)(ii).

Here, the Veteran does not contend that he filed a claim for increase earlier than January 31, 2003.  Instead, the Veteran contends that he has been entitled to a 40 percent rating since June 2001.  However, as the November 2001 rating decision remains final the Veteran's claim turns on when he filed his claim for an increased rating.  In this regard, the record simply contains no statement or communication from the Veteran prior to January 31, 2003, that could reasonably constitute a pending claim for an increased rating for his service-connected lumbar strain.  As such, the assigned effective date in the May 2003 rating decision was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  Accordingly, the Board has determined that CUE has not been shown in the May 2003 rating decision in regards to the assigned effective date and the appeal is denied.  

Earlier Effective Dates

The Veteran contends that he is entitled to an effective date earlier than February 14, 2011, for the 50 percent rating for major depressive disorder with alcohol abuse; the 10 percent rating for Achilles tendonitis, right foot; and the 10 percent rating for Achilles tendonitis with hallux rigidus, left foot.  

The law pertaining to the effective date of a VA claim for increase in disability mandates that unless specifically provided otherwise, the effective date for the increase shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent statute then goes on to specifically provide that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if any application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).

As noted above, the November 2001 and May 2003 rating decisions are final.  In a December 2004 rating decision, the RO denied increased ratings for bilateral Achilles tendonitis and fracture, left great toe.  The Veteran was notified of this decision by way of a letter dated December 7, 2004.  The Veteran did not appeal this decision and the December 2004 rating decision became final.  38 U.S.C.A. 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2015).

Here, the Veteran does not contend that he filed a claim for increase earlier than February 14, 2014.  Instead, the Veteran contends that he has been entitled to higher rating since June 2001.  However, as the previous rating decisions are final the Veteran's claims turn on when he filed his most recent claim for an increased rating.  In this regard, the record simply contains no statement or communication from the Veteran prior to February 14, 2011, that could reasonably constitute a pending claim for an increased rating for his service-connected back, bilateral Achilles tendonitis, or left great toe.  The Board is bound by controlling legal authority governing effective dates.  For all the foregoing reasons, the Board finds that an earlier effective date for the assignment of the 50 percent rating for major depressive disorder with alcohol abuse; the 10 percent rating for Achilles tendonitis, right foot; and the 10 percent rating for Achilles tendonitis with hallux rigidus, left foot is not warranted.


ORDER

The November 2001 rating decision did contain CUE; the claim for revision of that decision on the grounds of CUE is denied.  

The May 2003 rating decision did contain CUE; the claim for revision of that decision on the grounds of CUE is denied.  

Entitlement to an effective date earlier than February 14, 2011, for a 50 percent rating for major depressive disorder with alcohol abuse is denied

Entitlement to an effective date earlier than February 14, 2011, for a 10 percent rating for Achilles tendonitis, right foot is denied.  

Entitlement to an effective date earlier than February 14, 2011, for a 10 percent rating for Achilles tendonitis with hallux rigidus, left foot, is denied.  


REMAND

The Veteran was last afforded a VA examination for his disabilities in April 2011, almost five years ago.  

At the April 2011 VA examination, the Veteran reported that he was no longer abusing alcohol and had not had any alcohol in the prior six months.  The Veteran's VA treatment records show that the Veteran was admitted to the Substance Abuse Outpatient Treatment Program in July 2015 and reported that he would like to eventually quit alcohol use.  The Board recognizes that the excessive use of alcohol and drugs constitutes wilful misconduct for which VA compensation is generally precluded as matter of law.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  Nevertheless, substance abuse may constitute evidence of worsening of a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (2001); see also 38 U.S.C.A. § 1110.  The Board notes that this is particularly true where, as here, the symptoms of such abuse have not been clinically dissociated from the underlying service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

In regards to the Veteran's low back disability, a July 2015 VA treatment record show that Veteran was involved in a motor vehicle accident and reported back pain.  An August 2015 VA treatment record shows that since the accident the Veteran has been was seeking treatment from a chiropractor.  The Board finds that this evidence suggests the Veteran's low back pain may have worsened since the last VA examination.  
As the evidence of record suggest the Veteran's service connected major depressive disorder and low back disability have worsened in severity since his last VA examination, the Board finds that the Veteran should be afforded new VA examinations to assess the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, in regards to the Veteran's service-connected bilateral Achilles tendonitis, the April 2011 VA examiner concluded that it was less likely than not that the Veteran's left great toe caused or aggravate his pes planus of the talus on the left foot or his right foot deformities.  However, the examiner did not provide a rationale for these conclusions, as such; the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his bilateral Achilles tendonitis.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Obtain all outstanding VA treatment records dated December 2015 to the present.  

3. Then, schedule the Veteran for a new VA examination to determine the current severity of his major depressive disorder with alcohol abuse.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's major depressive disorder with alcohol abuse.  The examiner should also provide an opinion regarding the level of occupational and social impairment caused by the Veteran's service-connected psychiatric disorder.

A complete rationale should be provided for all conclusions reached.  

4. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his degenerative disc disease, lumbar spine.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

The examiner should also identify any neurological findings related to the Veteran's degenerative joint disease, lumbar spine.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found. 

The examiner should also describe the functional impact of the Veteran's degenerative joint disease, lumbar spine.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.  

5. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his Achilles tendonitis, right foot, and Achilles tendonitis with hallux rigidus, left foot.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

The examiner should identify the nature and severity of all manifestations of the Veteran's Achilles tendonitis, right foot, and Achilles tendonitis with hallux rigidus, left foot.  

In so doing, the examiner should indicate whether the Veteran's pes planus of the talus on the left foot and/or his right foot deformities represent manifestations, or a progression of the service-connected disability.  If not, the examiner should clearly indicate whether it is medically possible to separate the symptoms/effects of diagnosed pes planus of the talus on the left foot and/or the right foot deformities from those associated with each service-connected disability.

The examiner should also describe the functional impact of the Veteran's Achilles tendonitis, right foot, and Achilles tendonitis with hallux rigidus, left foot.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A complete rationale should be provided for all conclusions reached.

6. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


